DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Oath/Declaration
2.   The oath/declaration filed on 06/29/2020 is acceptable.
                                                                Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                       Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/29/2020 and 04/28/2021.
                                                          Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                         Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.    Claims 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
       In claim 1, lines 17-18, a language of the phrase of ”a length of the third signal line in the first direction is longer than a length of the second signal line in the first direction” is not defined and unclear because the third signal line is arranged on the first signal line and the second signal line in the second direction so how the first signal line and the third signal line are determined and compared in the different direction as claimed because there is no a length of the third signal line arranged or extended in the first direction. Therefore, Applicant should clarify this limitation in the claim.
       Claims 2-12 are depend on the independent claim 1, therefore, claims 2-12 are also rejected.
                                                      Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 13-20 would be allowed.
         Claims 13-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a first signal line which is disposed on a first side with reference to the light transmissive area; a second signal line which is disposed on a second side with reference to the light transmissive area and arranged with the first signal line in a first direction; and a third signal line which is disposed on a third side with reference to the light transmissive area; and a resistor, wherein the third signal line is arranged with the first signal line and the second signal line in a second direction which is different from the first direction, the disconnection corresponding area overlaps the light transmissive area in the second direction, and the third signal line is connected to the resistor disposed in the disconnection corresponding area as cited in the independent claim 13 and a first signal line which is disposed on a first side with reference to the light transmissive area; a second signal line which is disposed on a second side with reference to the light transmissive area and arranged with the first signal line in a first direction; and a third signal line which is disposed on a third side with reference to the light transmissive area; and a resistor connected to an end portion of the second signal line, the end portion being adjacent to the light transmissive area as cited in the independent claim 19.
        Claims 14-18 and 20 are directly or indirectly depend on the independent claims 13 and 19.
       Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
                                                              Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SATO (U.S. Publication No. 2017/0053971 A1), HA et al. (U.S. Publication No. 2016/0043156 A1), KANG et al. (U.S. Publication No. 2017/0207289 A1) and KIM (U.S. Publication No. 2018/0108685 A1).
                                                               Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892